DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Please note the examiner handling this application has changed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.

Response to Amendment
The amendment filed 12/24/2021 has been entered. Claims 1-2, 4-11, 13-14, 16-20, 33, 41, and 43 remain pending in the application.

Response to Arguments
Applicant's arguments filed 12/24/2021 regarding the rejection of Claim 20 under 35 U.S.C. 112 have been fully considered and are persuasive. The rejection is therefore withdrawn. 
Applicant’s arguments filed 12/24/2021 regarding the rejection of the claims under 35 U.S.C. 102 and 35 U.S.C. 103, particularly in view of Jiang (US 11,025,550) have been fully considered but they are not persuasive. Applicant argues that Jiang fails to teach "creating a second identifier of the target quality-of-service flow according to the first identifier of the target quality- of-service flow" as required by the instant claim limitations. Particularly, Applicant argues that, according to Merriam-Webster dictionary and the instant disclosure, the term “create” is defined as “causing (something new) to exist,” and that this is the broadest reasonable interpretation of the claimed “creating.” Applicant further .
Examiner respectfully disagrees. According to Merriam-Webster dictionary, the plain and ordinary meaning of “create” is defined as “to make or produce (something).” While the definition also includes “to cause (something new) to exist,” according to Merriam-Webster this can be done by either making or producing. Therefore, production of a stored identifier or generation of an identifier both fall under the plain and ordinary meaning of “create.” 
Furthermore, Applicant is not arguing that Jiang is incapable of or fails to create the second identifier, but rather argues that the second identifier is generated as part of a “previous operation for storing the configuration information,” and stored for later use, as opposed to being generated on-demand during the discussed query. However, the claim limitations are silent as to when the second identifier is created, or what is actually done with this second identifier once created. In-fact, the creation of the table in Jiang, even just to be stored for later use, in which a corresponding second QoS flow identifier and the length thereof are generated in association with a first OoS flow identifier, anticipates the recited limitations (col. 5, lines 30-55, col. 6, lines 5-42). The fact that a subsequent querying operation is performed in Jiang is irrelevant to the recited limitations, because the recited claim limitations do not preclude storage of the identifier for later use, nor require any further action other than mere creation of the identifier. 
For these reasons, Jiang continues to anticipate the recited limitations and the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 13, 33, 41, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (US 11,025,550).
As to claim 1, Jiang teaches a method of processing a quality-of-service flow (figure 3), comprising:
acquiring a first identifier of a target quality-of-service flow (col.6, lines 23-42);
creating a second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow; wherein, a length of the second identifier of the target quality-of-service flow is less than or equal to a length of the first identifier of the target quality-of-service flow (col.2, lines 1-9).
As to claim 4, Jiang teaches the method according to claim 1, wherein, acquiring the first identifier of the target quality-of-service flow comprises:
receiving a Service Data Unit (SDU) sent by a first device; determining an identifier of a target quality-of-service flow carrying the SDU as the first identifier of the target quality-of-service flow (col. 6, lines 13-26).
As to claim 8, Jiang teaches the method according to claim 1, further comprising: after creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow,
determining an identifier of a Data Radio Bearer (DRB) mapped with the target quality-of- service flow according to the first identifier of the target quality-of-service flow, determining the DRB 
As to claim 9, Jiang teaches the method according to claim 8, wherein, the PDU carries header information, and the header information comprises the second identifier of the target quality-of-service flow (col.7, lines 34-46); or the PDU does not carry header information, but there is a preset mapping relationship between the PDU and the second identifier of the target quality-of-service flow; or, determining the identifier of the DRB mapped with the target quality-of-service flow according to the first identifier of the target quality-of-service flow comprises:
determining the identifier of the DRB mapped with the target quality-of-service flow according to a fourth formula, wherein the fourth formula is: DRB _ID =| QFI, + Max_QoSFlow_Numyp, pps |. wherein, the DRB ID is the identifier of the DRB mapped with the target quality-of-service flow; the QFli is the first identifier of the target quality-of-service flow; the Max QoSFlow NumMper pre is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow; the represents a round-down operation.
As to claim 13, Jiang teaches the method of processing a quality-of-service flow (figure 3), comprising:
acquiring an identifier of a Data Radio Bearer (DRB) and a second identifier of a target quality-of-service flow mapped to the DRB (col.6, lines 62-col.7, lines 24) wherein the second identifier of the target quality-of-service flow is created according to a first identifier of the target quality-of-service flow (col.2, lines 1-9);
determining a first identifier of the target quality-of-service flow according to the identifier of the DRB and the second identifier of the target quality-of-service flow; wherein, a length of the second 
As to claims 33, 41, 43, recite limitations substantially similar to the claims 1, 13. Therefore, these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Cheng et al (US 2018/0279161).
As to claim 5, Jiang teaches the method according to claim 1, wherein, creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow comprises:
creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow, an identifier of a Data Radio Bearer (DRB) mapped with the target quality-of-service flow, and quantity of quality-of-service flows capable of being carried on the DRB mapped with the target quality-of-service flow.
Jiang fails to teach a maximum quantity.  Cheng et al teaches a maximum quantity (paragraph 76).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Cheng et al into the system of Jiang in order to provide QoS guarantee.
As to claims 10, 18, recite limitations substantially similar to the claims 5. Therefore, these claims were rejected for similar reasons as stated above.
As to claims 16 and 17, Jiang teaches the method according to claim 13, Jiang fails to teach receiving a Protocol Data Unit (PDU) sent by a third device; acquiring an identifier of a DRB carrying the PDU and searching, in a case that the PDU does not carry header information, an identifier of a quality-of-service flow corresponding to the PDU according to a preset mapping relationship. The Examiner tales Official Notice that these limitations are well known in the arts.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of these recite limitations into the system of Jiang in order to enhance the system performance of the communication device.

Allowable Subject Matter
Claims 2, 6, 7, 11, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 6, 7, 11, 14, 19, the prior arts fails to teach further comprising the first identifier of the target quality-of-service flow is an identifier allocated by a core network for the target quality- of-service flow; the second identifier of the target quality-of-service flow is an offset of an index of a quality-of-service flow mapped to a same Data Radio Bearer (DRB) within the DRB; and/or a value of the second identifier of the target quality-of-service flow ranges from 0 to m-1, and m is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow OR creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow, the identifier of the DRB mapped 
creating the second identifier of the target quality-of-service flow according to a first formula, wherein the first formula is: QFI, = QFI, — DRB_ID* Max _QoSFlow_Num_perDRB.
wherein, the QFlz is the second identifier of the target quality-of-service flow; the QFl1 is the first identifier of the target quality-of-service flow; the Max_QoSFlow_Numper pre is the maximum quantity of the quality-of-service flows capable of being carried on the DRB mapped with the target quality-of-service flow; the DRB_ID is the identifier of the DRB mapped with the target quality-of-service flow OR creating the second identifier of the target quality-of-service flow according to the first identifier of the target quality-of-service flow comprises: creating the second identifier of the target quality-of-service flow according to a second formula, wherein the second formula is: wherein, the QFlz is the second identifier of the target quality-of-service flow; the QFl1 is the first identifier of the target quality-of-service flow; the Max_QoSFlow_Numper pre is a maximum quantity of quality-of-service flows capable of being carried on a Data Radio Bearer (DRB) mapped with the target quality-of-service flow; % represents a remainder operation etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ((US 2019/0289528); Fang (US 10,805,849), Miao (US 2018/0295642).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641